Citation Nr: 1208148	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  05-10 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for cubital tunnel syndrome of the left arm, to include as secondary to service-connected diabetes mellitus.

3. Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Schechner, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from May 1964 to May 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision of the Waco, Texas VARO.  In September 2010, the Board remanded the matters for further evidentiary development.

The issue of entitlement to service connection for heart disease as due to exposure to herbicides has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See December 2011 AMC memorandum regarding this matter.  For reasons explained herein, that matter is addressed in the remand below.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to the matters on appeal.  See 38 C.F.R. § 3.159 (2011).

It is well-established in caselaw that when remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

On review of the record, the Board finds that this matter must again be remanded for evidentiary development.  In the previous [September 2010] remand, the Board noted, regarding the claims of service connection for erectile dysfunction and cubital tunnel syndrome of the left arm, that the Veteran has alternately claimed that these disabilities are related (secondary) to his service-connected diabetes mellitus.  The Board noted that under the revised section 3.310(b), the regulation provides that any increase in severity of a nonservice-connected disease, or injury that is proximately due to or the result of a service-connected disease, will be service connected.  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310 (b), added effective October 10, 2006, 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).

The Board noted in its previous remand that on October 2003 VA examinations for diabetes mellitus, peripheral neuropathy of the left arm, and erectile dysfunction, the diabetes examiner noted complaints of intermittent numbness of the left arm since the early 1990s, a history of erectile dysfunction since 1998, and initial diagnosis of diabetes mellitus in July 2003, and the diagnosis was diabetes mellitus type 2 without complications.  On peripheral nerves examination the diagnosis was cubital tunnel syndrome of the left arm, less likely than not related to diabetes mellitus, with no further explanation.  On genitourinary examination the diagnosis was erectile dysfunction of 5 years duration, less likely than not related to diabetes mellitus, with no further explanation.  The probative value of a medical opinion rests in part on the explanation of rationale for the opinion.

The Board then noted that the December 2003 rating decision on appeal initially denied service connection for diabetes mellitus on the basis that service in Vietnam was unproven, yet a November 2004 rating decision later awarded the Veteran service connection for diabetes mellitus.  
The Board noted on previous remand that on February 2008 VA diabetes examination, the examiner stated that the Veteran "had impotence on the basis of his hypertensive cardiovascular disease prior to the onset/diagnosis of diabetes mellitus" and "has documentation of erectile dysfunction occurring prior to the diagnosis of diabetes mellitus, so that is not related to diabetes mellitus."

In any secondary service connection claim, any increase in severity of a nonservice-connected disease that is proximately due to or the result of a service-connected disease must be assessed in the medical evidence.  Because the October 2003 and February 2008 examiners did not adequately address whether the service-connected diabetes mellitus aggravated the Veteran's erectile dysfunction and cubital tunnel syndrome of the left arm, the Board remanded both matters for VA nexus examinations.

Pursuant to the remand, the Veteran was afforded a VA peripheral nerves examination in October 2010.  Based on the reports of the Veteran and his companion as well as a physical examination, the examiner stated, "No complaints or abnormal findings on left upper extremity, normal exam.  History of [cubital tunnel syndrome] in 2003 present since 1990, not related to diabetes mellitus which was diagnosed in 2003."  Notably, the examiner also remarked that the Veteran had dementia.

In McClain v. Nicholson, 21 Vet. App. 319 (2007), the Court held that the requirement that a claimant have a current disability before being granted service connection is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even though the disability may have resolved by the time VA adjudicates the claim.  Here, the October 2010 VA examiner did not address the significance of the records showing the Veteran's diagnosis of cubital tunnel syndrome on VA examination during the pendency of this claim.  Therefore, the October 2010 VA examination/medical opinion regarding cubital tunnel syndrome of the left arm is inadequate for rating purposes.  

The October 2010 VA examiner also offered an opinion regarding the matter of erectile dysfunction, noting that the Veteran and the lady friend taking care of him at her home were unable to give any history regarding the disability; the examiner noted the Veteran's dementia, and his companion was unaware of his erectile dysfunction.  The examiner noted that all information was obtained from the claims file.  The examiner opined, "The Veteran's ED [erectile dysfunction] not secondary to diabetes mellitus, the Veteran's ED etiology is that of endothelial dysfunction."  The examiner stated as his rationale, "According to C-file, his ED began in 1990.  He's had hypertension and atherosclerotic heart disease (since early 1990) status post 5 AMIs [acute myocardial infarctions] (first AMI in 1998).  CAD [coronary artery disease], hypertension and ED all secondary to endothelial damage aggravated by his severe dyslipidemia causing occlusive plaques on his blood vessels namely coronaries, penile arteries.  Diabetes mellitus diagnosed in 2003.  Above conditions preceded diabetes mellitus for many years."

The Board's September 2010 remand specifically instructed that the examiner opine as to whether the Veteran's erectile dysfunction was caused or aggravated by his service-connected diabetes mellitus.  The October 2010 VA examiner's opinion, much like the July 2003 and February 2008 opinions, did not at all address the question of aggravation regarding this secondary service connection claim.  As these three VA opinions remain inadequate to address the matter at hand, a remand for further development is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

Finally, the Board notes that the Veteran has a pending (and therefore not ripe for appellate review) claim of service connection for heart disease.  Evidence in the claims file suggests that the Veteran's erectile dysfunction may have cardiovascular disease as an etiological factor.  Therefore, the matter of service connection for heart disease is inextricably intertwined with the matter of service connection for erectile dysfunction, and requires concurrent adjudication.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for association with the claims file copies of the complete clinical records (those not already associated with the claims file) of all VA treatment the Veteran has received for his erectile dysfunction and neurological disorder of the left arm since September 2010.  

2.  The RO should arrange for all notice and development necessary and adjudicate the matter of service connection for heart disease.  The Veteran should be advised of the determination; he must also be advised that this issue is not before the Board, but will only be before the Board if he files a notice of disagreement (NOD) with any negative decision and then perfects an appeal after a statement of the case (SOC) is issued.

3.  The RO should then arrange for the Veteran to be examined by an appropriate physician to determine the etiology of his erectile dysfunction and neurological disorder of the left arm, and in particular whether or not they are related to (were caused or aggravated by) his [service-connected] diabetes mellitus (and if heart disease is determined to be service-connected, caused or aggravated by the service-connected heart disease entity).  The Veteran's claims file (including this remand) must be reviewed by the examiner(s) in conjunction with the examination.  Based on examination of the Veteran and review of his claims file, the examiner(s) should provide an opinion responding to the following:  

a) What is the most likely etiology for the Veteran's erectile dysfunction?  Specifically, is it at least as likely as not (a 50% or greater probability) that the Veteran's erectile dysfunction was either (i) caused or (ii) aggravated by (increased in severity due to) his service-connected diabetes mellitus ((and if service connection for heart disease is established, the service connected heart disease).  If the opinion is to the effect that the diabetes mellitus (or any service connected heart disease) did not cause, but aggravated, the erectile dysfunction, the examiner should also specify, so far as possible, the degree of erectile dysfunction (pathology/impairment) resulting from such aggravation.  The examiner must explain the rationale for all opinions.  

b) What is the most likely etiology for the Veteran's neurological disorder of the left arm, as diagnosed on July 2003 VA examination during the pendency of the claim on appeal?  Specifically, is it at least as likely as not (a 50% or greater probability) that the Veteran's neurological disorder of the left arm was either (i) caused or (ii) aggravated by (increased in severity due to) his service-connected diabetes mellitus.  If the opinion is to the effect that the diabetes mellitus did not cause, but aggravated, the neurological disorder of the left arm, the examiner should also specify, so far as possible, the degree of neurological disability of the left arm (pathology/impairment) resulting from such aggravation.  The examiner must explain the rationale for all opinions.  

4.  The RO should then re-adjudicate the claims that are already before the Board.  If either remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

